Case 4:19-cv-04155-SOH Document 19                           Filed 07/23/20 Page 1 of 1 PageID #: 1254



                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION
KENNETH EASTUM                                                                                           PLAINTIFF

v.                                            Case No. 4:19-cv-4155

ANDREW M. SAUL,
Commissioner, Social Security Administration                                                           DEFENDANT


                                                    JUDGMENT

         Now on this 23rd day of July 2020, comes on for consideration the Report and

Recommendation dated July 16, 2020, by the Honorable Barry A. Bryant, United States Magistrate

Judge for the Western District of Arkansas. ECF No. 18. The Court has reviewed this case, and

being well and sufficiently advised, finds that the Report and Recommendation is proper and

should be adopted in its entirety. 1             Accordingly, the Court hereby adopts the Report and

Recommendation, reverses the decision of the Commissioner, and remands this case to the

Commissioner for further consideration pursuant to sentence four of 42 U.S.C. § 405(g) (2006).

         If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after

the judgment becomes “not appealable” (i.e., thirty (30) days after the sixty (60) day time for

appeal has ended). See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S. Ct. 2625 (1993); 28 U.S.C.

§§ 2412(d)(1)(B),(d)(2)(G).

         IT IS SO ORDERED.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge


1
 Defendant filed an unopposed motion to reverse and remand this matter pursuant to sentence four of 42 U.S.C. §
405(g) (2006). Thus, the Court finds it need not wait the traditional fourteen days to entertain objections to the instant
Report and Recommendation.
